Citation Nr: 0814225	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, as secondary to bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to June 
1954 and from April 1958 to April 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Degenerative joint disease and degenerative disc disease of 
the lumbosacral spine is unrelated to a service connected 
disease or injury.


CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of 
the lumbosacral spine is not proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant and his representative 
of any information, or medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claims, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in May 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claim.  He was given notice as to what 
the evidence needed to show to substantiate his claim for 
secondary service connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The record shows that the 
veteran submitted a notice of disagreement and substantive 
appeal, which advanced his contentions regarding this claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the 
foregoing reasons, it is not prejudicial to the veteran for 
the Board to decide this appeal.

Analysis

Here, the veteran seeks service connection for degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine as secondary to the service-connected 
bilateral knee disabilities.  He alleges that his spine 
disorder was caused by his knee disabilities.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled and paragraph (b) of 38 C.F.R. § 3.310 
was redesignated as paragraph (c), and a new paragraph (b) 
was added.  However, since the veteran raised this claim 
prior to October 2006, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is claiming service connection for degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine.  He alleges that this disorder is due to 
his bilateral knee disabilities.  The Board notes that, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Such an opinion 
requires diagnostic skills and must be made by trained 
medical personnel in order to carry probative weight.

May 2002 VA outpatient records show the veteran's x-rays 
revealed diffuse degenerative changes with facet joint 
hypertrophy and sclerosis in the lumbosacral spine.  He 
complained of acute or subacute lower back pain.  He 
underwent physical therapy.

Private treatment records dated in July 2002 show the veteran 
was involved in a motor vehicle accident and complained of 
back pain.

A March 2005 VA outpatient record shows the veteran was 
ambulatory without assistive devices.  He had a somewhat 
stiff posture and complained of chronic low back pain.

In an April 2005 written statement, a VA physician indicated 
that in his opinion, the veteran's lower back problem was at 
least as likely as not related to his favoring one knee over 
the other, over the years, and throwing his back out of gait.

In June 2005, the veteran underwent VA examination.  He 
indicated his back pain began in 2002 with no specific 
injury.  On examination, the veteran had an antalgic gait due 
to his left knee pain.  Previous x-ray reports showed diffuse 
degenerative changes with facet joint hypertrophy and 
sclerosis in the lumbosacral spine.  The diagnosis was 
degenerative joint disease with degenerative disc disease of 
the lumbosacral spine with residuals.

In a July 2005 addendum, the VA examiner indicated that it 
was less likely than not that the veteran's back pain was 
related to his service-connected knee condition.  It was more 
likely than not that the back pain was related to his motor 
vehicle accident.

In his January 2006 notice of disagreement, the veteran 
contended that the July 2005 opinion was wrong because he had 
a diagnosis of degenerative changes of his spine prior to the 
July 2002 motor vehicle accident.

In March 2006, the veteran's claims file was provided to a VA 
physician for review.  That physician discussed the veteran's 
claim at length with an orthopedic consultant, who reviewed 
x-rays and prior examination reports.  Service medical 
records documented bilateral knee disorders.  He had 
resultant degenerative joint disease of both knees, but this 
was mild and did not produce marked or significant 
abnormalities such as ankylosis, leg length discrepancy, or 
significant gait disturbance or asymmetry.  The degenerative 
joint disease changes noted in the lumbosacral spine were 
diffuse and became recognized in 2002, when the veteran was 
71 years old.  The changes are most consistent with that 
associated with aging.  Therefore, the VA physician concluded 
that it was less likely than not that the degenerative joint 
disease changes of the lumbosacral spine were significantly 
related to the old knee injuries and the mild degenerative 
joint disease present in the knees.  The station orthopedist 
was in concurrence with this opinion.

There are three opinions of record concerning whether the 
veteran's spine disorder is secondary to his bilateral knee 
disabilities.  In reviewing each opinion, the Board finds 
that the opinion of the VA examiner in March 2006 is most 
probative.  It is clear from the statement that the veteran's 
claims file was reviewed.  In addition, that examiner 
provided a rationale for the opinion and indicated he 
consulted with an orthopedist in reaching that conclusion.  
In contrast, the July 2005 VA examiner's opinion related the 
veteran's spine disability to a July 2002 motor vehicle 
accident and failed to acknowledge that x-rays had shown 
degenerative changes of the veteran's spine prior to that 
accident.

In addition, the April 2005 opinion provided by the veteran's 
treating physician did provide the rationale that the 
veteran's back disorder was due to the antalgic gait produced 
by his knee disabilities.  However, that physician did not 
address the veteran's age its impact on his spine.  Nor did 
he indicate how he came to the conclusion that the veteran's 
knee disabilities caused his spine disorder, to include a 
discussion of the severity of the knee disability in causing 
the spine disorder.

In contrast, the March 2006 opinion addressed several 
potential causes of the veteran's spine disability and 
provided a conclusion that it was due to aging by opining 
that, while the veteran had bilateral knee disabilities, they 
were mild and would not have been severe enough to cause 
degenerative joint disease and degenerative disc disease of 
his lumbosacral spine.  Given that this opinion contains the 
more extensive rationale and opinion, the Board finds that it 
is most probative.

Therefore, the Board finds that the evidence preponderates 
against the claim of entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine, and the claim must be denied.


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine, as 
secondary to bilateral knee disabilities, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


